ANNUAL INFORMATION FORM (Fiscal Year Ending March 31, 2009) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 17, 2009 Canada H4T 1G6 TABLE OF CONTENTS 1 . CORPORATE STRUCTURE OF CAE 3 1.1 Name, Address and Incorporation 3 1.2 Inter-corporate Relationships 4 2 . OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 4 2.1 Overview 4 2.2 Geographic and Segment Revenues and Locations 5 2.3 Fiscal 2010 Reorganization and other developments 6 2.4 CAEs vision 7 2.5 Our strategy and value proposition 7 2.6 Our capability to execute strategy and deliver results 10 2.7 Industry Overview and Trends 11 2.8 Research and Development 11 2.9 Production and Services 13 2.10 Specialized Skill and Knowledge 14 2.11 Competition 14 2.12 Components 15 2.13 Intangible Properties 15 2.14 Cycles 16 2.15 Environmental Protection 16 2.16 Employees 16 2.17 Foreign Operations 17 3 . DESCRIPTION OF THE BUSINESS SEGMENTS 18 3.1 Simulation Products/Civil (SP/C) 18 3.2 Training & Services/Civil (TS/C) 19 3.3 SP/C and TS/C Trends and Developments 22 3.4 Simulation Products/Military (SP/M) 24 3.5 Training & Services/Military (TS/M) 26 3.6 SP/M and TS/M Trends and Developments 30 3.7 Military Contract Issues Generally 31 4 . RISK FACTORS 32 4.1 Risks relating to the industry 32 4.2 Risks relating to the Company 34 4.3 Risks relating to the market 37 5 . DIVIDENDS 38 6 . DESCRIPTION OF CAPITAL STRUCTURE 39 7 . MARKET FOR SECURITIES 39 7.1 Trading Price and Volume 39 8 . DIRECTORS AND OFFICERS 40 8.1 Name and Occupation 41 8.2 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 48 9 . TRANSFER AGENTS AND REGISTRARS 49 10 . AUDIT COMMITTEE 50 10.1 Mandate 50 1 10.2 Membership 50 11 . Approval of Services 50 12 . ADDITIONAL INFORMATION 51 SCHEDULE A - SUBSIDIARIES SCHEDULE B - CAE'S AUDIT COMMITTEE MANDATE 2 INFORMATION INCORPORATED BY REFERENCE CAEs Managements Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2009, and the notes thereto (Consolidated Financial Statements) appear in the Annual Report to Shareholders for the year ended March 31, 2009 (Annual Report). The Consolidated Financial Statements were prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). For a discussion of the principal difference between Canadian GAAP and the accounting principles generally accepted in the United States, see note 26 to the Consolidated Financial Statements. The information contained in the Managements Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2009, and the notes thereto is specifically incorporated by reference into this Annual Information Form (AIF). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2009 refer to the period from April 1, 2008 to March 31, 2009, references to fiscal 2008 refer to the period from April 1, 2007 to March 31, 2008, and references to fiscal 2007 refer to the period from April 1, 2006 to March 31, 2007. This AIF contains forward-looking statements with respect to CAE and our subsidiaries based on assumptions which CAE considered reasonable at the time they were prepared and may include information concerning CAEs markets, future financial performance, business strategy, plans, goals and objectives. These forward-looking statements, by their nature, necessarily involve risks and uncertainties that could cause actual results to differ sometimes materially from those contemplated by the forward-looking statements. Statements preceded by the word believe, expect, anticipate, intend, continue, estimate, may, will, should and/or similar expressions are forward-looking statements. CAE cautions the reader that the assumptions regarding future events, many of which are beyond the control of CAE, may affect the extent to which a particular projection materializes and/or could ultimately prove to be incorrect; accordingly, readers are cautioned not to place undue reliance on these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations are discussed in the section Risk Factors herein. CAE disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law or regulation. In particular, forward-looking statements do not reflect the potential impact of any merger, acquisition or other business combinations or divestitures that may be announced or completed after such statements are made. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. (Company or CAE) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. CAE was continued in 1977 under the Canada Business Corporations Act (CBCA). In 1979, CAEs articles were amended to change its authorized share capital to an unlimited number of 3 common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of CAE may determine. On June 9, 1995, CAEs articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., our wholly-owned subsidiary. CAEs registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec , Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. Inter-corporate Relationships The direct and indirect subsidiaries and other ownership interests of CAE are set out in Schedule A hereto. 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS Overview Following incorporation in 1947, CAEs primary business focused on the repair and overhaul of electronic and electro-mechanical equipment, as well as the design and installation of telecommunication and navigational systems. By the early 1950s, CAE had started to pursue new areas of opportunity in the design, development and manufacture of flight, radar and weapons simulators for Canadian defence requirements. A few years later, CAE began our commercial flight simulation activities. Today we design, develop, manufacture and supply simulation tools and equipment and provides a wide range of training and other modelling and simulation-based services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. We also operate a global network of training centres serving pilots, and in some instances, cabin crew and maintenance staff. Our main products are full-flight simulators (FFSs), which replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs more than 6,500 people at more than 75 sites and training locations in 20 countries. Over 90% of CAEs annual revenues come from worldwide exports and international activities. T CAE is a world leader in providing integrated training services, products and simulation and modelling technologies to the civil aviation industry and defence forces around the world. We provide a full array of training and services to all segments of aviation, and design, manufacture, supply and market simulation equipment. In our expanding global network of training centres we provide ground and flight training for pilots, aircraft maintenance technicians 4 and cabin crew members who work for major commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. Our integrated training solutions are built to enhance the safety and efficiency of operations. Using the most advanced flight training technology and innovative training methodologies, these solutions are designed to create a learning environment that is practical and operationally-oriented for pilots, aircraft maintenance technicians and cabin crews of all levels. We also offer a range of commercial-off-the-shelf (COTS) software through Presagis, a subsidiary that provides advanced COTS solutions for simulation, modelling and embedded applications. CAE Professional Services delivers strategic guidance and technical expertise to clients using simulation-based tools to address analysis, training and operational decision-making. CAE Flightscape offers software tools and flight safety expertise in flight data analysis and flight sciences to enable the effective study and understanding of recorded flight data to improve safety, maintenance and flight operations. CAE has delivered simulation products and provided training services to nearly 50 military operators in approximately 35 countries. CAE is the worlds leading supplier of civil flight simulators in the competed market with an approximately 70% market share and is the second largest independent provider of civil aviation training services based on the number of simulators in operations. Geographic and Segment Revenues and Locations CAEs consolidated revenue from continuing operations in fiscal 2008 and 2009 was $1.424 billion and $1.662 billion, respectively, and is broken down as follows: Revenue by Product Line (%) Geographic Distribution of Revenue SP/C 29 30 US 34 33 TS/C 28 27 Germany 12 11 SP/M 29 27 Other European countries 11 10 TS/M 14 16 UK 7 7 Other Asian countries 7 6 Canada 6 7 The Netherlands 5 6 Australia 5 6 China 5 5 United Arab Emirates 4 4 Other countries 4 4 The following sets out, by business segment, the locations of CAEs primary subsidiaries and divisions: Location SP/C SP/M TS/C TS/M Canada Montreal, Québec ü ü ü ü 5 Location SP/C SP/M TS/C TS/M Toronto, Ontario ü Ottawa, Ontario ü ü Halifax, Nova Scotia ü Vancouver, British Columbia ü Europe Amsterdam, The Netherlands ü Brussels, Belgium ü Burgess Hill, United Kingdom ü ü ü RAF base, Oxfordshire, United Kingdom ü Evora, Portugal ü Madrid, Spain ü Stolberg, Germany ü ü United States Denver, Colorado ü Dallas, Texas ü Fort Worth, Texas ü Richardson, Texas ü Tampa, Florida ü ü Other Bangalore, India ü ü ü Rae Bareli, India ü Gondia, India ü Dubai, United Arab Emirates ü Melbourne, Australia ü Sydney, Australia ü ü Sao Paolo, Brazil ü Santiago, Chile ü Zhuhai, China ü Fiscal 2010 Reorganization and other developments In a reorganization of management responsibilities announced in May 2009, civil simulation equipment and training and services were brought under the newly named Civil Simulation Products, Training and Services (CPT&S) group led by Jeff Roberts, Group President. Similarly, the Military Simulation Products, Training and Services (MPT&S) group reports to Martin Gagné, Group President. The most important priorities of our CPT&S and MPT&S groups are customer satisfaction, financial performance, lowering manufacturing costs, shortening manufacturing cycle times, and developing efficient and innovative technologies that further improve our simulation products and help CAE maintain our simulation leadership in 6 both civil and military markets. On May 14, 2009, we introduced actions required to right-size CAE to current and expected market conditions, which will result in an approximate 10% employee reduction. This will be carried out in two phases: approximately half in the first quarter of FY2010 and the balance later this year. Most of the employees affected are based in Montreal where we produce our civil simulators, the rest are based in our other locations around the world. We estimate a restructuring expense of approximately $34 million for both phases to be recorded in the first quarter of fiscal year 2010. In addition, CAE has an Innovations group which explores different opportunities to build on our key strengths and tap new, emerging and adjacent markets to invest in. This group is focused on leveraging our core competencies in areas such as aviation services and transportation and more specifically the application of simulation technology and expertise within the healthcare and other industries. In fiscal 2009 CAE signed contracts and alliances in simulation-based healthcare training. These contracts are with the Michener Institute for Applied Healthcare Sciences, Université de Montréal and the Winnipeg Regional Health Authority, and have an initial total value of approximately $5 million. CAEs vision Our vision is for CAE to be synonymous with safety, readiness and efficiency. We intend to be the partner of choice for industries operating in complex and mission-critical environments, by providing the most innovative modelling and simulation-based product and service solutions to reduce risk, lower costs and help solve challenging problems. We aspire to be the most geographically diverse, most customer-focused and most dependable company of our kind. Our strategy and value proposition Our strategy We are a world-leading provider of modelling and simulation-based training and decision support solutions. We currently serve customers in two primary markets: civil aerospace and defence. We have begun to extend our capabilities into new vertical markets such as the healthcare industry and public safety and security. A key tenet of our strategy in our core civil aerospace and defence markets is to derive an increasing proportion of our business from the existing fleet. This would include providing solutions for customers in support of the global fleet of civilian and military aircraft. Historically, the primary driver of our business was the delivery of new aircraft. Over the past few years, we have engaged in a strategy to diversify our revenue base away from the volatility of new commercial aircraft deliveries. Today, approximately 30% of our revenue is dependent on this market driver, and the balance from more stable and recurring sources like training and services as well as military simulation products and services. In addition to diversifying our interests between customer markets, our strategy has also involved more balance between products, which tend to be more short-term and cyclical and services, which tend to be more long term and stable. As well, we continue to diversify our interests globally. This is intended to bring our solutions closer to our customers home bases, 7 which we think is a distinct competitive advantage. This also allows us to be less dependent on any one market and since business conditions are rarely identical in all regions of the world, we believe this provides a degree of stability to our performance. We are investing in both the mature and emerging markets to capitalize on current and future growth opportunities. Approximately one third of our revenue comes from the U.S., one third from Europe and one third from the rest of the world. We consider our conservative capital structure to be a priority and we are careful in the way we commit our balance sheet. We continue to execute our growth strategy by prudently and purposefully investing to meet the long-term needs of our aerospace and defence customers. Value proposition The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a complete range of products and services that can be arranged in a customized package to suit our customers needs and can be adapted as their needs evolve over the lifecycle of their operations. We offer the broadest global reach of any of our competitors. As a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. Our core competencies and competitive advantages include: World-leading modelling and simulation technology; Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation; Total array of training solutions; Broad-reaching customer intimacy; Extensive global coverage; High-brand equity; Proven systems engineering and program management processes; Best-in-class customer support; First mover in new and emerging markets. World-leading modelling and simulation technology We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft, maritime patrol aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. We are now applying this capability to new vertical markets, such as the healthcare and public safety and security industries. 8 Comprehensive knowledge of training for the operation of complex systems We revolutionized the way aviation training is performed when we introduced our CAE Simfinity  -based training solutions and courseware. These training devices effectively bring the virtual aircraft cockpit into the classroom at the earliest stages of ground school training, making it a more effective and efficient training experience overall. We build upon the CAE Simfinity  product line to develop the trainers that are used in the Airbus Pilot and Maintenance Technician training programs. CAE also developed e-Learning solutions to enable pilots and technicians to train anytime and anywhere. Total array of training solutions CAE has the broadest and most comprehensive range of aviation training products and services in the industry, and thus we are the best-positioned to tailor solutions to meet the specific needs of individual operators. Our portfolio of training solutions is more operationally-oriented and scenario-based to ensure aviation professionals receive the most practical training possible for the situations they may face. Our approach is to first understand an operators needs and objectives, and then to propose an optimal solution that is made up of various elements of our product and service portfolio. Broad-reaching customer intimacy We have been in business for more than 60 years and have relationships with over 350 airlines and the governments of approximately 50 different national defence forces, including all branches of the U.S. forces. Our customer advisory boards and technical advisory boards involve airlines and operators worldwide. By listening carefully to customers, we are able to gain a deep understanding of their needs and respond with innovative product and service offerings that help improve the safety and efficiency of their operations. Extensive global coverage We have operations in 20 countries on five continents and sell into many more countries. Our broad geographic coverage allows us to respond quickly and cost-effectively to customer needs and new business opportunities while respecting the regulations and customs of the local market. We operate a fleet of more than 140 FFSs in 24 training centres to meet the wide range of operational requirements of our customers. Our fleet includes FFSs for various types of aircraft from major manufacturers, including commercial jets, business jets and helicopters, both civil and military. High-brand equity Our simulators are typically rated among the highest in the industry for reliability and availability. This is a key benefit because simulators normally operate in high-duty cycles of up to 20 hours a day. We design our products so customers can upgrade them, giving them more flexibility and opportunity as products change or new air-worthiness regulations are introduced. As we enter new vertical markets like healthcare and public safety and security, we find that the 9 CAE brand is widely regarded as the benchmark for modelling and simulation-based technology and for training services. Proven systems engineering and program management processes We consistently deliver technically complex programs within schedule to ensure that there are trained and mission-ready combat troops around the world. As an example, we have designed, developed and implemented the worlds first common environment/common database virtual environment as part of the U.S. Army Special Operations Forces Aviation Training and Rehearsal Systems (ASTARS) program. This highly technical and challenging program was delivered as part of a larger program, consisting of multiple training and mission rehearsal systems. Also, as part of a consortium with Eurocopter, Thales, and Rheinmetall Defence Electronics, we recently commissioned the first NH90 full-mission simulator at the German Army Aviation School. This complex program consisted of a mix of simulator modules integrated within one device. These modules were integrated under the leadership of CAE and Thales, successfully demonstrating our ability to work jointly on intricate programs with other companies. Best-in-class customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts as well as important update and maintenance services business. We have initiated a range of new customer support practices, including a web-based customer portal, performance dashboard, and automated report cards. The new customer support initiatives have resulted in enhanced customer support according to customer comments and feedback. First mover in new and emerging markets Our approach to global markets is to model ourselves as a multi-domestic rather than a foreign company. This has enabled us to be a first mover into growth markets like China, India, the Middle East and South America. Our capability to execute strategy and deliver results Our resources and processes help ensure that we can carry out our strategy and deliver results. We have three other attributes that are critical to our success: Our financial position On March 31, 2009, our net debt was $285.1 million, representing an adjusted net debt to capital ratio of 29% (including the present value of operating leases). With our strong balance sheet, available credit and cash we are able to generate from operations, we have adequate funding in place or available to sustain our current development projects. As at March 31, 2009, we are in compliance with our financial covenants. A skilled workforce and experienced management team We have more than 6,500 employees. The skills of our workforce have a significant impact on the efficiency and effectiveness of our operations. While competition for well-trained and skilled 10 employees is high, we have been successful in attracting and retaining people because of our quality reputation as an industry leader, our commitment to providing an engaging and challenging work environment and by offering competitive compensation. We also have an experienced management team with a proven track record in the aerospace industry. Strong leadership and governance are critical to the successful implementation of our corporate strategy. We are focusing on leadership development of key executives and members of senior management. Proven ability to adapt to changing market conditions We successfully restructured our business during the previous economic downturn to become financially secure and institutionalized a culture of continuous improvement and cost reduction. Despite major headwinds like the once surging Canadian dollar in previous years, we managed to improve profitability and enhance our market position. We continue to focus on becoming more efficient by lowering costs without affecting the quality of our products and services. Industry Overview and Trends The civil and military markets CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product, which in turn drives air travel, measured in revenue passenger kilometers (RPK). This RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Finally direct factors influence the total offering such as the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements and market demand for commercial and business air travel, which in particular is also influenced by corporate profits. CAE believes the military market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAEs military products and services are also influenced by the degree to which military forces globally lean towards the outsourcing of functions to the private sector. As well, CAEs military business is affected by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as an alternative to live training, such as flying an actual aircraft or firing an actual weapon. Research and Development CAE is investing in software and hardware innovations that are intended to sustain our leading-edge technologies as well as complement our training services for CAE training centres and other customers. Examples of such innovations in recent years are the new CAE 5000 Series full- flight simulators, new generation CAE Simfinity TM suite of flight training devices and desktop trainers, next-generation CAE Tropos-6000 TM and CAE Medallion-6000 image generators, CAE True TM electric motion system, CAEs True TM Environment for more realistic air traffic control simulation and CAE True TM Airport, a new subscription-based service designed to keep customers visual databases current with constantly changing airport environments. We are also investing in research and development (R&D) to extend the use of simulation to adjacent markets, such as our development of an Augmented Visionics System (AVS) to enable a helicopter pilot to take off and land safely even when visibility outside the cockpit is restricted. 11 CAE differentiates itself by providing superior products and services that rely on the latest, most advanced technology available. As a result, CAE has a long-standing commitment to R&D. Each business segment is encouraged to apply R&D across the whole spectrum of its operations, from product development to production processes and techniques. An additional part of CAEs R&D development strategy is to participate with several universities and government agencies in North America and in Europe in specific research projects. While development is the first priority, applied research is also vitally important to CAEs future. In addition to the basic internal R&D, R&D may also be carried out within customer contracts. This involves the development of technology that is necessary to complete a contract requirement but is also useful and may be reapplied by CAE in a broader sense. On March 31, 2009, we announced that CAE will invest up to $714 million in Project Falcon, an R&D program that will continue over five years. The goal of Project Falcon is to expand our current modelling and simulation technologies, develop new ones and increase our capabilities beyond training into other areas of the aerospace and defence market, such as analysis and operations. The Government of Canada agreed to participate in Project Falcon through a repayable investment of up to $250 million made through the Strategic Aerospace and Defence Initiative (SADI), which supports strategic industrial research and pre-competitive development projects in the aerospace, defence, space and security industries. The participation from the Government of Canada is unconditionally repayable and will be accounted for as a long-term obligation repayable over 15 years. The repayments will begin only after Project Falcon is completed. In November 2005, CAE announced the launch of Project Phoenix, a $630-million, six-year R&D initiative, the goal of which is to improve current leading-edge technologies and to develop additional ones that will build on CAEs position as a world leader in simulation, modelling, training and services. The Government of Canada agreed, through Technology Partnerships Canada (TPC), to invest up to 30% ($189 million) in Project Phoenix; the Government of Québec agreed, through Investissement Québec (IQ), to invest up to a further $31.5 million. These investments by TPC and IQ will be repayable through revenue-based royalties starting in fiscal year 2012. In the past few years, CAE has also been involved with various other TPC projects on R&D programs involving visual systems and advanced flight simulation technology for civil applications and networked simulation for military applications. Total R&D expenditures include basic R&D costs as well as program-related development costs. Basic internal R&D expenditures were, for fiscal 2009, largely associated with the ongoing development of the new generation 5000 and 7000 Series FFS, including completing the transition of legacy technology to this new modular aircraft and avionics simulation architecture and tightly-integrated framework that features advances in software standardization and user-effectiveness for new generation business jet aircraft training devices. In addition, a new generation of CAE STRIVE tactical environment was developed for combat aircraft and for naval helicopter simulators, building on the army aviation tactical environment that was developed for the US Special Forces ASTARS simulators. To maintain our leading position in visualization technologies and solutions, the CAE 6000 Series Tropos and Medallion image generators were updated with a new high-definition feature set for even higher realism and hosted on the latest graphics technology. For higher resolution content generation and real-time publishing, database tools and content were transitioned to CAEs Common Database (CDB) 12 and Motif Compositing. In addition, CAE continued developing, performing field trials and readying for flight testing our AVS, a helicopter navigation system that fuses synthetic environment and sensor data providing visibility in poor/no visibility situations (brown-outs), and started work on the CAE Augmented Engineering Environment, a development and integration environment and toolset targeted at platform manufacturers that leverages our modeling, simulation and integration expertise. Basic R&D expenditure in fiscal 2010 will be primarily focused on completing the transition for entry into service of the new aircraft simulator product development for the 5000 and 7000 Series platforms, completing the transition to the new generation 6000 Series image generators and CDB database and content generation technology, conducting flight testing of the demonstrator AVS and developing a pre-production system for it, developing the CAE Augmented Engineering Environment, starting work on an Intelligent Diagnostic System for simulators and a remote wizard instructor operator system that will allow a single instructor to control multiple simulators either locally or remotely. Production and Services Production CAEs manufacturing and assembly facilities are located in Montreal, Canada; Tampa, U.S.; Burgess Hill, U.K.; Bangalore, India; and Stolberg, Germany. The manufacturing process for CAE simulators is complex, involving the coordination of approximately 250,000 parts and millions of lines of software code. The manufacture of a civil simulator includes six major stages: design, manufacture and assembly, testing, shipping, site installation and final test on site. Military simulators are more complex and unique than civil simulators, and therefore may take more time to design, manufacture and test. Manufacturing is organized into 10 manufacturing cells comprised of the following three major disciplines: electronics (printed circuit board assembly), electrical (cables, cabinets, aircraft instruments and avionics), and mechanical (sheet metal and machine shop, precision assembly and hydraulics, structural assembly and final assembly). Each cell has its own planning, methodizing and set of specific products to deliver, which establishes clear accountability for manufacturing performance. The majority of our manufacturing and integration activities for civil and military simulation systems are conducted at CAEs facilities in Montreal, with some integration and update related work also being conducted at the Tampa, Burgess Hill, Bangalore and Stolberg sites. The Tampa facility conducts military systems integration and testing activities for simulation equipment destined for U.S. military-related contracts. Services CAEs training and service facilities are based around the world. While our head office is located in Montreal, Canada, CAE provides training and services from more than 30 locations across South America, North America, Europe, the Middle East, India, China, Russia and Southeast Asia. 13 These locations include Type Rating Training Organizations offering pilot, maintenance and cabin crew training to business and commercial aircraft operators; ab-initio training centres which provide commercial pilot license training to aspiring pilots as part of the CAE Global Academy initiative; and several locations from which CAE offers technical support services to aviation training centres. CAEs courseware development is conducted in our Canadian, U.S. and Indian facilities, and CAEs flight data solutions, offered through Flightscape, are offered from Canada. CAE provides a range of technical support services to civil and military simulator operators, including parts replacement and repairs, installations, relocations, upgrades and technical training. Customers use CAEs technical services to answer questions, troubleshoot and receive advice. This extends to service visits by CAEs engineers to assist in customer maintenance and repair activities. Military and civil upgrade services are not restricted to CAE products; CAE can upgrade most other manufacturers simulators. CAE services are offered either in conjunction with a sale of a simulator, through maintenance contracts or individual purchase orders. CAE believes that our service business provides opportunities to influence the upgrade of installed FFSs while providing valuable insights into customer training needs. Specialized Skill and Knowledge CAE employs predominantly graduates in engineering and software development, as well as pilots, instructors and other flight training experts. As an industry leader, CAE is able to train our staff in the technology and software required for simulation software and equipment. Flight trainers are typically recruited from the ranks of former airline or military pilots. CAE has not experienced material difficulty in recruiting appropriate staff to carry out our manufacturing, training and development work. Competition The markets in which we sell our products are highly competitive. Certain competitors are also CAEs customers, partners and suppliers on specific programs. The extent of competition for any single project generally varies according to the complexity of the product and the dollar amount of the anticipated award. We believe that we compete on the basis of: Quality, performance and flexibility of our products and services; Reputation for prompt and responsive contract performance; Accumulated technical knowledge, intellectual property and expertise; Strong after sales support; Flexibility of product/service offerings being susceptible to tailor-made customer solutions; Breadth of product line; and Price. CAEs future success will depend in large part upon our ability to improve existing product lines, develop new products and technologies in the same or related fields, improve delivery intervals and reduce the costs we incur in producing our products and services. 14 CAEs major competitors in the military simulation and training market include Lockheed Martin, L-3 Communications Link Simulation and Training, Boeing, Rockwell Collins, Indra Systems, BAE Systems, Thales, Flight Safety International, SAIC, Raytheon and Rheinmetall Defence Electronics. Some of these competitors are predominantly local (one country or region) competitors. CAE sometimes partners with these and other competitors to cooperate on program contracts. CAEs major competitors in the civil simulation equipment market include Thales, Rockwell Collins, Flight Safety International, and smaller players such as Mechtronix Systems, Opinicus and Sim Industries. Some of these competitors are low-cost providers with a limited product portfolio which only addresses a subset of the overall market, while others offer a broader product portfolio. CAEs major competitors in civil pilot training include Flight Safety International, Alteon Training, GCAT, Oxford Aviation Academy and PanAm International Flight Academy. Components CAE deals with a variety of goods and services suppliers across our business segments. Although we are not overly dependent on any single supplier for any key manufacturing components or services, CAEs products contain sophisticated computer systems that run on software and operating systems supplied to us by third parties. Such computer systems and software may not always be available to CAE to license or purchase. The production of CAE simulators is often dependent upon receipt by CAE of data, including confidential or proprietary data, concerning the functions, design and performance characteristics of a product or system, the performance of which CAEs simulator is intended to simulate. CAE cannot guarantee that we will be able to obtain such data on reasonable terms, or at all. Original manufacturers of these products and systems could object to the simulation by CAE of components of, or the totality of their products or systems, or could request high license fees that could negatively impact CAEs profit margins. Most of the raw materials used in manufacturing (such as sheet metal, wires, cables and electronic integrated circuits) are available off the shelf from multiple commercial sources. The unique parts are the aircraft parts. These are usually available from aircraft manufacturers, the resale market, as well as through simulated part manufacturers. The availability of most parts in a timely manner facilitates a relatively smooth production flow. Aircraft parts, in some instances, may be an exception, especially on new aircraft types or those out of production. The timely delivery of these parts is often the responsibility of CAEs customers. CAEs contracts normally link these aircraft parts delivery dates to the simulator delivery schedules. In cases where such aircraft parts cannot be made available, CAEs customers rely on CAEs ability to make simulated parts. Intangible Properties CAE owns certain patents and has filed applications in respect of additional patents. CAE enters into agreements containing non-disclosure and confidentiality clauses with third parties and has similar provisions in place with our employees to protect our proprietary information and trade secrets. CAE also has internal policies concerning both ethics and intellectual property which 15 guide our employees in their dealings with CAEs intellectual property and that of third parties. Given the lengthy delay in obtaining patents (during which some technology may evolve into newer generations), the required detailed patent application disclosure which may permit competitors to reverse-engineer an invention, and the cost of maintaining and defending patents, CAE believes that certain intellectual property is adequately protected by either maintaining it as a trade secret or selectively disclosing enough of it to forestall anyone else from subsequently claiming it as their own original innovation. CAEs agreements with TPC and IQ restrict, in some cases, CAEs ability to license (other than to customers) or transfer ownership of intellectual property developed with the programs support until all funding has been repaid or consent has been obtained. Given CAEs many decades of success in the field of aviation simulation, CAE believes that the CAE brand and some of our trademarked products have value in the markets we address. Cycles The SP/M and TS/M segments sell to government customers such that there is no evident cycle to the intake of orders, but such order levels may vary significantly from quarter to quarter because of the irregular timing of government orders. The SP/C segments equipment sales to airlines are affected by the cycles of expansion and contraction of the entire commercial airline industry, as well as the availability of credit and general economic conditions. The TS/C segments flight training services do experience an element of seasonality; in times of peak travel (holiday periods, etc.) airline and business jet pilots are often too busy flying aircraft to attend training sessions. TS/C is also affected by the longer wave cycles of the commercial airline industry, though not to the same degree as SP/C. Environmental Protection CAE believes our current operations are in compliance in all material respects with environmental laws and regulations. Environmental protection requirements do not have material financial or operational effects on CAEs capital expenditures, earnings or competitive position. CAE operations include, and past operations and those of some past operators at some of CAEs sites have included, the use, generation, storage, handling and disposal of hazardous materials which are subject to health and safety and environmental laws and regulations in the various countries in which CAE operates or has operated. Examples of claims in respect of former CAE operations include two claims against CAE in respect of the former CAE Electronics facility at the Edmonton International Airport, both of which CAE is contesting. Separately, the New York State Department of Environmental Conservation (DEC) considers that Trichloroethylene is present in ground water at or near CAE USA's former Link Hillcrest New York facility site and is evaporating and following soil vapors into homes. The DEC initiated the installation of an air pump system in affected homes to remedy the effect of such evaporation. The DEC continues to try to determine which properties, and parties, may have contributed to the alleged contamination. No order has been issued against CAE in this regard. Employees 16 CAE strives to have policies and practices in place that foster employee engagement. These efforts were recognized again this year as CAE was selected as one of Canada's Top 100 Employers for 2009, one of Montreal's Top 15 Employers for 2009 and one of the Best Employers for New Canadians for 2009. On May 14, 2009, we introduced actions required to size CAE to current and expected market conditions. Overall, we will be laying off 700 employees: 380 in the first quarter of FY2010 and the balance in the fall. Approximately 600 out of the 700 employees affected are based in Montreal where we produce our civil simulators, the rest are based in our other locations around the world. We estimate a restructuring expense of approximately $34 million for both phases to be recorded in the first quarter of fiscal year 2010. After the aforementioned restructuring, CAE will continue to employ more than 6,500 full-time employees of which approximately 450 are unionized and covered by 8 collective agreements. Four labor contracts were ratified in fiscal 2009. The collective agreement for 300 employees in Montreal was renewed early in fiscal 2009 for another five years and will remain in effect until June 2013. There are no indications that negotiations on upcoming contract renewals will result in work stoppages. CAE considers employee relations to be satisfactory. Foreign Operations For the fiscal year ended March 31, 2009, sales to customers outside Canada accounted for over 90% of CAEs revenue such that CAE is very dependent upon foreign sales and operations. CAE expects that sales outside Canada will continue to account for most of our revenue for the foreseeable future. CAEs physical presence in countries such as the U.S., Germany and the U.K. has enabled us to develop strong relationships and a good reputation with governments and other defence contractors who are important decision makers regarding defence contracts. As a result, CAE is subject to risks of doing business internationally, including: Currency fluctuations; Changes to regulatory requirements; Changes to domestic and foreign government policies, including requirements to spend a portion of program funds locally and governmental industrial cooperation requirements; The complexity and necessity of using foreign representatives and consultants; Imposition of tariffs or embargoes, export controls, including U.S., Canadian and foreign arms export controls, currency exchange controls and restrictions, and other trade restrictions affecting countries in which CAE sells our products or services; The difficulty of managing and operating an enterprise spread over various countries; Compliance with a variety of foreign laws; and General economic and geopolitical conditions, including international hostilities, inflation, trade relationships and military and political alliances. 17 The impact of these factors is difficult to predict and any one or more of these factors could adversely affect CAEs operations in the future. 3. DESCRIPTION OF THE BUSINESS SEGMENTS Simulation Products/Civil (SP/C) Our SP/C segment is a world leader in the provision of civil flight simulation equipment. We design and manufacture more civil FFSs and visual systems for major and regional carriers, third-party training centres and OEMs than any other company. We have a wealth of experience in developing simulators for new types of aircraft, including over 20 models and, more recently, the Boeing 747-8, Airbus A380, Bombardier Global Express, Embraer Phenom 100/300 and Dassault Falcon 7X. We also offer a full range of support services including simulator updates, maintenance services, sales of spare parts and simulator relocations. CAE builds civil simulators for all categories of aircraft including those built by Airbus, Boeing, Bombardier, Cessna, Dassault, Embraer, Gulfstream and Raytheon. CAE also builds simulators for civil helicopters, including AgustaWestland, Bell Helicopter, Eurocopter and Sikorsky models. Since our inception, CAE has taken orders for and delivered more than 850 FFSs and training devices from approximately 125 commercial airlines, aircraft manufacturers and third-party training centres in 47 countries. With more than 50 years of experience in designing and manufacturing FFSs and other flight training devices, CAE has established long-standing relationships with leading commercial airlines throughout the world. CAE plans to maintain a leadership position in civil simulation systems by anticipating future customer needs through both our own training experience and trusted relationships with equipment customers, commitment to innovation and technology, product quality, reliability and efficiency, and continuing efforts to lower costs and shorten delivery cycles. CAE expects to improve on our lead-time, cost, quality and reputation for performance through operational improvements and R&D programs. SP/C is focused on substantially reducing the costs associated with manufacturing simulation equipment intended both for sale to third parties as well as for installation in CAEs own global network of training centres. CAEs capabilities in simulation-based interactive learning, including our leading-edge CAE Simfinity TM system, also complement our traditional strength in FFSs and FTDs. In fiscal 2009, CAE sold more than 25 CAE Simfinity TM training devices, Integrated Procedures Trainers, Airbus Pilot Transition trainers and Airbus Competence Training for Maintenance Trainer. Combined with a growing network of training centres, this complete suite of simulation-based equipment and training products enables CAE to offer airlines and business jet operators a complete range of training solutions. The use of flight simulators in pilot and crew training is well established within the commercial and business markets. Increased use of simulators has occurred as a result of the growth in commercial and business air travel which, in turn, has driven fleet expansion and increased demand for pilot training. Civil simulator usage has also increased due to advances in technology that enable increased realism and the significant cost savings provided by flight simulation training compared to actual flight time. The use of synthetically-generated reproductions of airport configurations and use of satellite terrain imagery incorporated into the simulation further enhance the effectiveness of simulation training. Simulators are also utilized 18 by pilots to supplement actual flying time to maintain their certification. Todays most sophisticated civil flight simulators are rated Level D by the FAA or receive similar ratings from regulatory authorities in other countries, indicating that a pilot can be certified to fly an aircraft type based solely on simulator training. Flight simulators also allow pilots to experience and learn emergency procedures that cannot be practiced safely aboard the actual aircraft. Flight simulation equipment is purchased by major and regional airlines, aircraft manufacturers and independent training providers. Simulators are manufactured by a limited number of companies and are sold based on the criteria of product quality, customer support, delivery, supplier reputation, price and life cycle costs. Typical list prices for civil flight simulation equipment can range from up to US$1 million for sophisticated procedure trainers, from US$2 to US$5 million for a flight training device (FTD) and from US$8 to US$16 million for an FFS, assuming that OEM-supplied data, parts and equipment are included. CAEs SP/C segment continues to lead the civil market in the sale of FFSs with an approximate 70% market share of competed civil sales. SP/C continues to invest in technology to improve our product offering in terms of cost, schedule, performance, and additional features that enhance safety and efficiency. Over the past year, CAEs SP/C segment has continued demonstrating our industry leadership, as evidenced by: CAEs breakthrough product, the CAE 5000 Series FFS, achieving more than 15,000 hours of training during its first full year of service. CAE delivering the worlds first Embraer Phenom 100 FFS, a CAE 5000 Series simulator that our joint venture Embraer CAE Training Services is using as part of the Phenom 100 pilot training program. JetBlue Airways signing a contract for CAE True Airport, a subscription-based service that keeps visual databases current with rapidly changing airport environments. The CAE True Airport service offers airlines and third-party training providers operating CAE visual systems the concurrency of the airport scenes in the visual databases used for flight training. CAE maintains customer-selected visual airport databases current and up-to- date, and then makes these updated databases immediately available for download through a user-friendly web portal. A CAE-built Boeing 777 FFS for Delta Air Lines becoming the worlds first-ever simulator to achieve Level D certification, the highest qualification for flight simulators, under the Federal Aviation Administrations (FAA) new Part 60 rule. The worlds first A380 FFS, designed and manufactured by CAE for Airbus, achieving Level D certification. Training & Services/Civil (TS/C) In 2001, CAE entered the civil flight training business by opening pilot training centres in Sao Paulo, Brazil and Toronto, Canada and acquiring Schreiner Aviation Training BV and SimuFlite Training International, Inc. Today, our TS/C business is the largest provider of commercial aviation training services in the world and the second largest provider of business aviation 19 training services. As of March 31, 2009, CAE had more than 140 FFSs in operation and we provide aviation training and services in more than 20 countries around the world, including aviation training centres, flight training organizations and third-party locations. Taking into account the interest of joint venture partners and other interests, CAE had in our network an average of 117 Revenue Simulator Equivalent Units (RSEUs) generating revenue for us during fiscal 2009. CAE continues to expand our global network of strategically located training centres. CAEs customers at the commercial aviation training centres include major, low-cost and regional airlines that elect to outsource some of the training of their pilots and other crew members using either our training instructors or their own. The third party aviation training centres are used by more than 3,000 airline/corporate customers who tend to use third-party training centres as their primary source for simulation training. TS/C is continually looking for ways to deliver more value to our customers throughout CAEs global network of training centres. For example, TS/C is continually developing new courseware and related training services to encourage customers to migrate from renting time on a CAE simulator (dry training) to accepting the training and curriculum provided by CAE instructors (wet training). TS/C is also continuously looking at ways to ensure we are delivering the most cost-effective and competitive training service in the marketplace. This includes optimization of our network of RSEUs, which can include the sale, relocation or introduction of simulators. We are unique in that we serve all sectors of the civil aviation market including general aviation, regional airlines, commercial airlines and business aviation. We offer a full range of services, including training centre management, aircraft technician training services, simulator spare parts inventory management, curriculum development, consulting services and e-Learning solutions. We are a leader in flight sciences, using flight data analysis to enable the effective study and understanding of recorded flight data to improve airline safety, maintenance and flight operations. As well, we are offering airlines a long-term solution to pilot recruitment with our pilot provisioning capability. We achieved our leading position through acquisitions, joint ventures and organic investments in new facilities. We continue to selectively increase the number of RSEUs in our network to maintain our position, increase our market share, and address new market opportunities. We are developing our training network primarily to meet the long-term, steady stream of recurring training needs from the existing fleet, so that we continue to become less dependent on new aircraft deliveries to drive revenue. Training services is the largest and fastest growing market segment within the flight simulation industry. The training services market consists of sales of training equipment and the provision of facilities, tools, aircraftspecific pilot and maintenance training programs and courseware. Training is provided to pilots and technicians from commercial and regional airlines, business aircraft operators, and general aviation aircraft and helicopter operators. Today, approximately half of all training capacity around the world is owned and operated by large commercial airlines to provide training for their own pilots. Most of these training facilities are located within North America and Europe. Commercial airlines also rely on independent training providers to supplement their training programs. Smaller operators have traditionally outsourced their 20 training to independent training providers or to the aircraft manufacturers. Some aircraft manufacturers are partnering with third-party training providers in order to expand their training infrastructure across the world, while others such as Boeing have developed an in-house training division. With the exception of fractional operators, the vast majority of business aircraft operators have very small fleets. As a result, these operators receive their entire training from aircraft manufacturers or independent training providers. Barriers to entry are high as third party training providers have to design and produce FFSs in-house in order to be competitive and not all of them have the resources to invest. TS/C has continued to invest in training and services for pilots, aircraft maintenance technicians and cabin crew members. We have also leveraged our core competencies and now provide a wider range of training and services. CAE remains dedicated to serving all segments of aviation on a global scale, and this includes expanding our business training platforms within our four training hubs for business aircraft operators located in Europe, Middle East and the U.S. and by propelling our pilot and training services into emerging markets. In addition to acquisitions, CAEs expanding presence in civil flight training and services has been accelerated during the past three-year period by the following training centre initiatives by TS/C: We acquired Sabena Flight Academy (Sabena) in the first quarter of fiscal 2009. Sabena offers cadet training, advanced training and aviation consulting for airlines and self-sponsored pilot candidates; In the second quarter of fiscal 2009, we signed an agreement to increase our participation in Academia Aeronautica de Evora S.A. to 90%; CAE began another expansion of our Burgess Hill, U.K. training centre to add four bays in fiscal 2009 to bring the centre to a total of sixteen bays. This expansion will be completed in the second quarter of fiscal 2010. The Burgess Hill facility currently operates ten FFSs. CAE successfully developed a pilot provisioning program, a turnkey service that includes a complete range of pilot recruiting and training for airlines. CAEs first Indian type-rating training operation, CAE Training and Services, Bangalore (50% participation), opened in Bangalore in fiscal 2009. CAE has contracts with the government of India to provide pilot training in two national flight academies: CAE is the managing partner of the Indian governments flight training academy, Indira Gandhi Rashtriya Uran Akademi, located in Rae Bareli, and through a joint venture (51% participation) with the Airport Authority of India launched the National Flying Training Institute, located in Gondia, in fiscal 2009. CAE opened a new training centre near Morristown, New Jersey, U.S. in June 2007. The state-of-the-art facility offers training for the Dassault Falcon 7X, and also features 21 training for the Falcon 900EX EASy, Falcon 2000EX EASy, the Gulfstream IV and 450/550, the Sikorsky S76C+/B helicopter and the Hawker 800xpi. In the third quarter of fiscal 2009 CAE completed expansion of the center from six to fifteen simulator bays to support the installation of more FFSs. A ten year joint venture agreement was signed with Embraer to provide training for their new light and very light jets, the Phenom 300 and 100, and the new training company known as Embraer CAE Training Services, LLC was launched in fiscal 2009 and is in operation. SP/C and TS/C Trends and Developments We expect demand for air travel to continue to increase over the medium-to-long term, but we are cautious about the short-term in civil aviation as global markets suffer from weakening economic conditions. The disruption in the global financial and credit markets, specifically the difficulties in aircraft financing and the protracted global economic recession have the potential to further impact a number of our customers. A portion of our training services revenue comes from recurrent training that is essential to support the existing global in-service aircraft fleet which totals over 42,000 aircraft. While the recurrent training segment is relatively stable, capacity reduction from airlines and business jet operators is impacting training demand on some platforms. In the simulation products segment, we had another strong year in fiscal 2009 with 34 FFS orders reported so we are working from a backlog that will continue to partially support our revenue for the next year. New simulation product orders, however, could be impacted by the level of new aircraft sales and the subsequent deliveries of aircraft. We anticipate that both aircraft sales and deliveries will decline due to challenging economic conditions in calendar 2009. We believe that over the medium-to-long term the aerospace business, and more specifically the training products and services segments, will continue to experience growth. Recognizing this is a dynamic market, we continue to monitor key economic and market factors that could impact our business and potentially change our outlook. Actual and potential reductions in production rates and aircraft order cancellations by the major OEMs are important determinants in the level of demand for certain of our products and solutions. The impact of the current global economic slowdown is most acute in mature markets like the U.S. and Europe. Current conditions in emerging markets have slowed materially as well from their previous robust pace. However, on a percentage basis, economic growth in these regions continues to outpace the mature markets. Notwithstanding current economic conditions, the following trends support our medium-to-long-term view for the civil market: Aircraft backlogs; New and more fuel-efficient aircraft platforms; Demand in emerging markets arising from secular growth and a need for infrastructure to 22 support air travel; Expected long-term growth in air travel; Long-term demand for trained crew members. The recent decreases in global passenger traffic, decreases in airline capacity and higher inventories of used aircraft for sale all need to be followed for any potential longer-term implications. AIRCRAFT BACKLOGS In calendar 2008, Boeing received a total of 662 net orders for new aircraft and Airbus received a total of 777 orders. As of March 31, 2009, new aircraft orders for Boeing and Airbus were 28 and 22 respectively, and cancellations received by Boeing and Airbus were 32 and 14, in that order. While the pace of order activity is slowing in calendar 2009, and with recent press reports mentioning aircraft delivery deferrals by a number of airlines, Boeing and Airbus still enjoy record backlog levels and this is expected to help generate opportunities for our full portfolio of training products and services. These two OEMs have also announced customer financing programs. In the short term, the difficulties in the credit markets could materially impact aircraft deliveries. In the business jet segment, while the backlog reached record levels, aircraft order deferrals and cancellations have already led a number of business aircraft manufacturers to lower their production rates. NEW AND MORE FUEL - EFFICIENT AIRCRAFT PLATFORMS OEMs have announced plans to introduce, or have already introduced, new platforms, which will drive worldwide demand for simulators and training services. The Boeing 747-8, Airbus A350XWB, Embraer 190, Dassault Falcon 7X, Embraer Phenom 100 VLJ and 300 LJ aircraft and the Bombardier CSeries are some recent examples. New platforms will drive the demand for new kinds of simulators and training programs. One of our strategic priorities is to partner with manufacturers to strengthen relationships and position ourselves for future opportunities. For example, we have been designated as Bombardiers authorized training provider for the Global Express, Global 5000 and Global Express XRS aircraft programs. We have also established a joint venture with Embraer to provide comprehensive training for the new Phenom 100 VLJ and Phenom 300 LJ aircraft. Deliveries of new model aircraft are susceptible to program launch delays, which in turn will affect the timing of our orders and deliveries. DEMAND IN EMERGING MARKETS ARISING FROM SECULAR GROWTH AND A NEED FOR INFRASTRUCTURE TO SUPPORT AIR TRAVEL Emerging markets such as Southeast Asia, the Indian sub-continent and the Middle East are expected to experience higher air traffic and economic growth over the long term than mature markets, as well as an increasing liberalization of air policy and bilateral air agreements. We expect these markets to drive the long-term demand for FFSs and training centres. Furthermore, we have been introducing new products designed specifically to address new and emerging markets, such as the CAE 5000 Series FFS and CAE True  Environment for more realistic air 23 traffic control environment simulation. EXPECTED LONG - TERM GROWTH IN AIR TRAVEL While passenger traffic growth slowed in calendar 2008 from the strong growth in calendar year 2007, we anticipate that passenger traffic will resume growth in the long term. Currently, air transport is in a highly dynamic period with challenges such as a slowing world economy and challenging credit market. Over the past 20 years, air travel grew at an average of 4.8% and we expect that over the next 20 years both passenger and cargo travel will meet or slightly exceed this growth. Possible impediments to the steady growth progression in air travel include major disruptions like regional political instability, acts of terrorism, pandemics, a sharp and sustained increase in fuel costs, major prolonged economic recessions or other major world events. LONG - TERM DEMAND FOR TRAINED CREW MEMBERS Worldwide demand is expected to increase over the long term Growth in the civil aviation market has driven the demand for pilots, maintenance technicians and flight attendants worldwide, which has created a shortage of qualified crew members in some markets. The shortage is impacted by aging demographics, fewer military pilots transferring to civil airlines, and low enrolment in technical schools. In emerging markets like Southeast Asia and China, long-term air traffic growth is expected to outpace the developed countries, and the infrastructure available to meet the projected demand for crew members is lacking. This shortage creates opportunities for pilot provisioning, our turnkey service that includes recruiting, screening, selection and training. It is also prompting us to seek out partners to develop a global pipeline for developing and supplying pilots to meet market demand. A global shortage of maintenance technicians has created an opportunity for us to accelerate our technical training solutions. This trend is, to a lesser degree, also affecting cabin crews, where we are also exploring new training solutions. New pilot certification process requires simulation-based training Simulation-based pilot certification training will begin taking on an even greater role with the new Multi-crew Pilot License (MPL) certification process developed by the International Civil Aviation Organization which is expected to be adopted in the near future by individual national regulatory bodies. The MPL process places more emphasis on simulation-based training to develop ab-initio students into first officers for modern aircraft. MPL is expected to be widely adopted in emerging markets like China, India and Southeast Asia where there is the greatest need for a large supply of qualified pilots, trained in the most efficient and effective manner. Simulation Products/Military (SP/M) Our SP/M segment is a world leader in the design and production of military flight simulation equipment. We develop simulation equipment, training systems and software tools for a variety of military aircraft, including fast jets, helicopters, maritime patrol and transport aircraft. We have designed the broadest range of military helicopter simulators in the world. Our military simulators provide high-fidelity combat environments that include interactive enemy and 24 friendly forces, as well as weapon and sensor systems. We have delivered simulation products and training systems to nearly 50 military operators in approximately 35 countries, including all of the U.S. services. CAE military simulators provide high fidelity combat environments that include interactive enemy and friendly forces, as well as weapons and military sensors. These simulators incorporate highly realistic visual scenes covering areas as large as whole countries that are able to show the effects and characteristics of a variety of battlefield features, including those seen through Forward Looking Infra Red and radar sensors. CAE has provided simulators for a wide range of aircraft and has designed training systems for the greatest variety of helicopters. CAE is also recognized as the worlds leading provider of simulation and training solutions for the C-130 Hercules transport aircraft. CAE has established a leading position in Europe in the supply of army command and staff training systems, by supplying such systems to the military forces of Germany, Austria, Italy, Norway, Finland, Lithuania, and Ireland. The use of the CAE Medallion visual system for the prestigious Eurofighter Aircrew Synthetic Training Aids program solidly establishes the CAE Medallion visual system as a premier image generator for fast jet simulation applications. The CAE Medallion image generator is also well-established for demanding low-level rotary-wing applications, as evidenced by its use on A/MH-6, MH-47, and MH-60 combat mission simulators for the U.S. Special Operations Forces 160 th SOAR(A). SP/M focuses on growing our business with military customers around the world. We believe we can capitalize on the experience, expertise and increased visibility with military customers that hawse have gained from winning and performing significant contracts. CAE intends to continue to foster partnerships with key original equipment manufacturers and prime contractors. For example, Aermacchi has selected CAE as its preferred full-mission simulator supplier for the M-346 advanced lead-in fighter trainer aircraft. CAE also established a relationship with Korean Aerospace Industries (KAI) over the past year and delivered a generic helicopter handling qualities simulator for KAI to use in their development of a new helicopter. EADS CASA selected CAE as its preferred training systems provider for the C-295 aircraft, and we are currently developing C-295 simulators for the EADS CASA training centre in Spain and the Brazilian Air Force. We are also working with EADS CASA to support other C-295 aircraft programs around the world. CAE continues to expand our relationship with Israel Aircraft Industries to develop solutions for UAVs as well as for live and integrated virtual training. CAE has formed a joint venture with Hindustan Aeronautics Limited (HAL) called the Helicopter Academy to Train by Simulation of Flying (HATSOFF), which has begun construction of a helicopter training centre in Bangalore, India. CAE also has continuing relationships with AgustaWestland through Rotorsim, and with Lockheed Martin as the training system provider for the C-130J aircraft. CAE remains committed to introducing new simulation products that enhance our reputation as a technology leader. A strategic priority for CAE is to continue to bring innovative products and simulation-based solutions to market. For example, the CAE-developed CDB for the United States Special Operations Command is now implemented and in-service on MH-47G Chinook and MH-60L Black Hawk combat mission simulators for the US Armys 160 th Special Operations Aviation Regiment. The bottom line result is that with the CDB, the creation, modification and correlation of run-time databases can take minutes or hours instead of days, 25 weeks or months. Just as importantly, these changes can be made very rapidly using the latest intelligence and source data available, which makes using simulation for mission rehearsal exercises a real possibility. Presagis (comprised of Presagis Canada Inc., Presagis USA Inc. and Presagis Europe (S.A.)) was formed in fiscal 2008 following CAE's acquisition of three companies: Engenuity Technologies, MultiGen-Paradigm and TERREX. By integrating the products created by these companies, Presagis is extending its knowledge base and is bringing innovative and integrated solutions to customers. The OpenFlight, VAPS, and TerraPage standards, as well as the HLA communications standard, are long standing legacies of these companies and will continue to be the foundation for the Presagis product portfolio. With core technology built on industry standards, Presagis is creating the world's first truly unified COTS simulation toolset, offering customers a range of solutions for efficiently developing tailored visualization, simulation, and embedded applications. Presagis helps customers in the aerospace, defence and automotive industries to create, train, simulate, and visualize. The military simulation equipment market is driven in part by the introduction of new aircraft platforms, upgrades and life extensions to existing aircraft and a shift to greater use of simulation in pilot training programs due to the high degree of realism and the significantly lower cost compared to live training. CAE expects to improve our lead-time, cost, quality and reputation for performance through continued operational improvements and R&D programs. Military forces increasingly rely on sophisticated and interrelated weapons systems and equipment, computer systems, visual systems and other advanced technologies to operate in a broadening range of conditions and scenarios. Achieving a high state of operational readiness is a constant goal and challenge for militaries. Simulators enable military organizations to achieve their training and mission rehearsal goals while minimizing the physical use of expensive systems and equipment. In addition, the use of simulators helps to avoid injuries to personnel and the loss of equipment due to training accidents. Simulators allow for the training of tasks and missions that cannot be practiced in the real world. Flight simulators are used to train pilots to operate a variety of military aircraft including fighter jets, helicopters, tankers and transport/maritime patrol aircraft. Flight simulators permit the crews of military aircraft to coordinate and improve their combat skills in a safe, cost-effective and realistic range of environments. The US Air Force estimates that one hour in a simulator costs less than six minutes in an actual aircraft. The simulators enable pilots to realistically practice both offensive and defensive tactics, such as firing aircraft weapons systems and avoiding attack from enemy surface and air threats. The immersive environment provided by simulators allows pilots to train for highly demanding maneuvers and life threatening scenarios, such as rotor failure, missile impact or the effects of exceptional turbulence. Simulators for land systems provide similar advantages. Though land systems equipment is generally less complex than that found in aircraft, the systems often operate in conjunction with other equipment in environments involving many soldiers and various weapons systems. Training & Services/Military (TS/M) Our TS/M segment provides contractor logistics support, maintenance services and simulator training at over 60 sites around the world. We also provide a variety of modelling and 26 simulation-based services. CAE provides maintenance support for most of the Canadian Forces flight simulators and most of the flight simulators operated by the German Army, Air Force and Navy. CAE also provides turnkey military training services through our Medium Support Helicopter Aircrew Training Facility (MSHATF) in the U.K., our C-130 training facility in Tampa, Florida, and the Rotorsim training centre in Italy. Rotorsim is owned equally by CAE and AgustaWestland. In the U.S., CAE provides a range of services across a wide number of bases, such as the US Air Forces C-130 schoolhouse at Little Rock Air Force Base. In Australia, CAE provides a range of training support services, including providing live (airborne) training to Royal Australian Air Force (RAAF) aircrews flying C-130J and C-130H tactical transports. CAE personnel also provide simulator and classroom instruction as well as maintenance and support services at RAAF Base Richmond, home of the RAAFs Airlift Group. CAE also provides a range of support services to facilities in the U.K., the Netherlands and Italy, as well as mission software support for Canadas CF-18 fighter aircraft. In fiscal 2009, the Australian Defence Forces extended CAEs contract to provide comprehensive support services under a program called the Management and Support of Australian Defence Forces Aerospace Simulators contract. As prime contractor and Authorised Engineering Organisation for the Commonwealth of Australia, CAE provides overall project management, systems engineering and integrated logistics support. In fiscal 2009, CAE and our consortium partners, Eurocopter, Thales, and Rheinmetall Defence Electronics, inaugurated the world's first NH90 helicopter full-mission simulator and the first NH90 training centre at the German Army Aviation School in Bückeburg, Germany. In fiscal 2009, the Government of Canada contracted CAE as the Operational Training Systems Provider (OTSP) in support of Canadas C-130J aircraft procurements. The total value of the equipment and services elements of the OTSP program is approximately $330 million over the next 20 years. The TS/M group experiences steady business revenue from our long-term training service contracts. These include contracts such as the MSHATF at Royal Air Force Base Benson in the U.K. and maintenance and service contracts to support almost all of the German Armed Forces flight simulators. The training service delivery at the MSHATF is indicative of the trend for militaries to use synthetic training for more distributed, mission preparation-type training. For example, the RAF regularly conducts Thursday War exercises that involve the networking of various simulators and computer generated forces in mission scenarios. Other ongoing services contracts that provide steady revenue streams for CAE include the maintenance and support services under subcontract to Lockheed Martin for C-130 and C-130J training systems for the U.S. Air Force. Given finite defence budgets and resources, governments and defence forces are increasingly scrutinizing their expenditures. In the area of training, outsourced or privatized training service delivery has demonstrated benefits such as cost-effectiveness and accelerated training delivery. CAE continues to see a growing willingness from defence forces to use synthetic training to meet more and more of their training requirements, as well as increasing demand to use simulation for mission rehearsal. While synthetic training will never completely replace live 27 combat training, TS/M sees more militaries increasing the number of synthetic training hours as a complement to live training. Governments show an ever-increasing interest in the efficiencies and service enhancement potential of outsourcing aspects of their military training and support services to the private sector. The openness of national markets to international entrants is always an issue, particularly in the sensitive field of national security. However, many countries have outsourced military training and support services and have permitted foreign-controlled entities to deliver such services. The multinational approach adopted by some governments to equipment development and procurement has facilitated this evolution in the market for military services. The industry has responded to this trend by adapting to a greater degree of cooperation in product and service development and provisioning. However, competition remains very vibrant, subject to national security constraints in certain markets. CAE has experienced numerous successes in the military market through MPT&S TS/M and SP/M segments in recent years, including: Acquiring Kestrel Technologies Pte Ltd. in the third quarter of fiscal 2009. Kestrel provides consulting and professional services, and provides simulator maintenance and technical support services. Signing an asset purchase agreement in fiscal 2009 to acquire Bell Aliants Defence, Security and Aerospace business unit which operated under the xwave brand; the transaction was completed on May 1, 2009. CAEs leadership position on the NH90 helicopter program, which is the largest helicopter program ever launched in Europe. In addition to being a 25% owner in the Helicopter Flight Training Services consortium that is delivering NH90 training to Germany and several other countries, CAE is also under contract to provide NH90 training systems and services to Australia, the Netherlands and France. The design, development, and manufacture of NH90 training equipment is done by Helicopter Training Media International, a joint venture owned equally by CAE and Thales. CAE is also the prime contractor responsible for providing two MRH90 full-flight and mission simulators, training facilities, and comprehensive engineering and support services to the Commonwealth of Australia. An NH90 full-mission flight trainer and one NH90 virtual sensor trainer for the Netherlands Ministry of Defence was awarded in fiscal 2009 to Rotorsim, a CAE and AgustaWestland equal participation consortium. CAE has long led the design and development of training systems for the C-130 Hercules aircraft. In the past year, CAE won several more programs involving the C-130 when we were selected to provide: two C-130J full-mission simulators (FMSs), one C-130J FTD and complementary training equipment for Canadas Department of National Defence 28 under the OTSP program; one C-130J weapon system trainer (WST) to Lockheed Martin for the Indian Air Force; and one C-130H WST to Lockheed Martin for the Algerian Air Force. The CAE-designed/developed CDB for the United States Special Operations Command (USSOCOM) is now in-service. Following the development of the CDB architecture, CAE was responsible for implementing the CDB on two combat mission simulators for the U.S. Special Operations Forces 160th Special Operations Aviation Regiment  Airborne. The first simulator to use the CDB was a MH-47G Chinook simulator, which became operational in 2007. The second simulator to use the CDB is an MH-60L Black Hawk simulator, which CAE delivered in 2008. The CDB is playing a key role in meeting USSOCOMs requirement for enhanced capabilities to support rapid mission rehearsal timelines using high-fidelity simulation. Other defence forces around the world are also considering how the CDB can support their synthetic training and mission rehearsal requirements. As our fiscal 2009 Military sales were a record for CAE, below are some other contracts we won that helped contribute to that achievement: One FMS hosting four different types of helicopter cockpits to HATSOFF, a joint venture equally owned by HAL and CAE; One engineering flight simulator to The Boeing Company to be used in the development of the U.S. Navy P-8A Poseidon maritime patrol aircraft; One E-3A FTD to the NATO Airborne Early Warning and Control Program Management Agency; Upgrades to the MH-60L Black Hawk and MH-47G Chinook combat mission simulators operated by the U.S. 160th Special Operations Aviation RegimentAirborne; One MH-60S operational flight trainer for the U.S. Navy; Visual upgrade to a Eurocopter EC135 simulator used in training by the German Army; One EC135 FTD to Eurocopter to be used in training by the Polish Army; Contract option exercised for increasing rapid database production on the U.S. Army Synthetic Environment Core Program; One MH-60R tactical operational flight trainer and one MH-60R avionics maintenance trainer for the U.S. Navy; Two Hawk 128 FMSs for the Lockheed Martin and VT Group joint venture as part of the U.
